TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00121-CV



            State of Texas and Texas Department of Transportation, Appellants

                                                v.

                                   Signad, Ltd., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-07-001982, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants State of Texas and Texas Department of Transportation and appellee

Signad, Ltd. filed a joint motion requesting that this appeal be dismissed. See Tex. R. App. P.

42.1(a). We grant the motion and dismiss the appeal.




                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Joint Motion

Filed: October 31, 2008